Citation Nr: 1129521	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-38 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veterans death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C. § 1318 (West 2002). 


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1942 to April 1943.  He passed away in April 2007, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant requested an RO hearing, but withdrew her request in July 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1. The Veteran died in April 2007 at the age of 86 as a result of multisystem organ failure due to atherosclerotic coronary artery disease, due to or as a consequence of ischemic cardiomyopathy; hypertension and dyslipidemia were contributing factors.

2.  The Veteran was service-connected for depressive neurosis rated as 50 percent disabling, ventral hernia rated as 40 percent disabling, and post operative left inguinal hernia repair rated as noncompensable and was in receipt of a total disability rating based upon individual unemployability (TDIU) effective from November 16, 2004.

3.  A service connected disease or disability did not cause or contribute to the cause of the Veteran's death.

The Veteran was not entitled to receive a 100 percent disability rating prior to November 16, 2004.



CONCLUSIONS OF LAW

1.  The criteria for service connection for cause of death are not met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).  

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

With regard to the claim for DIC pursuant to 38 U.S.C. § 1318, the uncontested facts do not provide a basis on which the appellant may establish entitlement to DIC benefits under 38 U.S.C.A. § 1318.  Thus, because the law, and not the evidence, is dispositive of the claim for DIC benefits under 38 U.S.C.A. § 1318, the VCAA is not applicable to this claim.  Mason v. Principi, 16 Vet. App. 129 (2002).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in November 2007, the RO notified the appellant of the evidence needed to substantiate her claims for cause of death and DIC compensation.  The letter also satisfied the second and third elements of the duty to notify by informing the appellant that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that she was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The appellant has substantiated the Veteran's status as a Veteran.  She was notified of the second and third elements of the Dingess notice in the November 2007 letter.  However, she did not received notification about the disability-rating and effective-date elements of the claims.  Since the claims are being denied, these issues are rendered moot and do not affect the essential fairness of the current adjudication.  The Board finds the appellant is not prejudiced by any notification deficiency in light of Dingess.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 105 (2010) (examining Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009)).  

The Court has held that 38 U.S.C.A. § 5103(a) requires that compliant VCAA notice, in the context of Death Indemnity Compensation (DIC) claims, requires (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

A notice error is not prejudicial where the error did not affect the essential fairness of the adjudication and the purpose of the notice was not frustrated, for example where (1) a defect was cured by actual knowledge on the part of the claimant, (2) a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the error affects a substantial right that a statutory or regulatory provision was designed to protect.  McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an error affects the essential fairness of the adjudication.  Id.; Parker v. Brown, 9 Vet. App. 476 (1996); Intercargo Ins. Co. v. United States, 83 F.3d 391 (Fed.Cir.1996).  Accordingly, if the error does not affect the "essential fairness" of the adjudication by preventing a claimant's meaningful participation in the adjudication of the claim, then it is not prejudicial.  McDonough v. Greenwood, supra.; Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The VCAA letters did not explicitly tell the appellant what disabilities service connection had been established for during the Veteran's lifetime, but the February 2008 rating decision and subsequent statements of the case did.  These post-decisional documents could not provide VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The appellant should, however, have been put on notice as to what was required.  She has consistently made contentions regarding the fact that the Veteran was service-connected for anxiety and that his psychiatric disabilities were related to the cause of his death.  She had a meaningful opportunity to participate in the adjudication of her claims, inasmuch as she had many months after the notice to submit additional evidence and argument.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

The November 2007 letter also did not inform her about the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Again, the appellant has had the opportunity to meaningfully participate in the adjudication of this claim.  Since the February 2008 rating decision, she has provided additional argument and evidence in support of her claim on several occasions and had the opportunity to request a hearing.  The Board finds any notification deficiency in light of Hupp to have been nonprejudicial.  Id.  

VA has met the duty to assist the appellant in the development of her claim.  The Veteran's service treatment records, VA treatment notes and various private treatment records have been obtained.  A VA medical opinion was obtained in connection with the appellant's cause of death service connection claim.

As neither the appellant nor her representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of the claim.

(i) Service connection for cause of death

DIC is paid to a surviving spouse of a qualifying veteran who died from a service- connected disability.  38 U.S.C.A. § 1310; See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death of a Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. At 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

The Veteran's death certificate shows that he died in April 2007.  The immediate cause of death was listed as multiple system organ failure due to atherosclerocic coronary artery disease and ischemic cardiomyopathy.   Hypertension and dyslipidemia were listed as contributing factors. 

At his death, the Veteran was service connected for the following disabilities: anxiety disorder with depressive neurosis rated as 50 percent disabling, ventral hernia rated as 40 percent disabling, and post operative left inguinal hernia repair rated as noncompensable.  He was in receipt of a total disability rating due to individual employability (TDIU) effective November 16, 2004.  

The rating for anxiety disorder had been in effect since November 16, 2004 with service connection in effect since the day after his separation from service; the rating for ventral hernia had been in effect since April 1, 1946; and the rating for left inguinal hernia repair, since January 10, 1954.  Prior to 2004, the rating for the anxiety disorder had fluctuated between 10 and 50 percent.

The Veteran underwent psychiatric hospitalization in 1977, but appears to have received no treatment for his service connected psychiatric disability subsequent to 1985.  He underwent private psychiatric evaluation in October and November 1991, but there were no reports referable to the service connected psychiatric condition.  The diagnosis was pre-senile dementia.

VA treatment records dated from 1991 to 2004 contain no reports of psychiatric symptoms.

The Veteran underwent his last VA psychiatric examination in March 2005.  He reported problems with his memory since 1985 and progressive problems with cognition.  No psychiatric treatment was reported since 1991, when he was treated for dementia.  The diagnoses were anxiety disorder, not otherwise specified; and pre-senile dementia.  The examiner found that the Veteran had moderate impairment of psychosocial functioning and assigned a global assessment of function score of 54, based solely on the anxiety disorder.

The appellant submitted private medical records dated from February to April 2007.  They show that the Veteran began inpatient treatment in February 2007 upon having a heart attack.  He underwent coronary artery bypass surgery.  Fourteen days following the surgery, the Veteran had a respiratory disorder and an operative procedure was performed to evaluate the mediastinum for an infective source.  While no infective source was identified, the Veteran began a course of antibiotics.  He began a slow decline following the surgery.  Liver function testing showed elevated levels.  He developed renal failure, liver failure, and respiratory failure.  Despite dialysis treatment, the condition continued to worsen.  Palliative care was initiated, and he expired in April 2007.   

These records contain no mention of a psychiatric disability. 

In an October 2007 statement the appellant stated her belief that the Veteran's service connected anxiety disorder exacerbated his hypertension, or that medication he took for his psychiatric disability had exacerbated the hypertension.

The RO obtained a September 2009 VA medical opinion.  The examiner reviewed the claims file and noted the Veteran's service connected disabilities.  He noted the Veteran's death certificate.  He concluded that the Veteran's service connected disabilities did not cause or materially contribute to his demise.  

An addendum was made to the initial opinion.  In the addendum a different examiner explained that the medical records did not show the Veteran's service connected anxiety or psychological disorder was of such a severe intensity as to necessitate additional medical attention such as medication or inpatient treatment.  He also cited an absence of psychiatric treatment.  He concluded that it was less likely that the cause of death was related to the service connected anxiety disorder.  

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

The evidence supporting the claim consists of the appellant's statements.  She essentially asserts that the anxiety disorder, or medications taken for anxiety, aggravated the hypertension that contributed to his death.  These contentions are not susceptible to lay observation.  It would require medical expertise to say that a psychiatric disability or specific medications aggravated hypertension.  The appellant does not have such expertise.  She is not reporting what a medical professional told her; nor is she reporting symptoms that subsequently served as the basis for a diagnosis by a medical professional.  Her contentions; therefore, do not constitute competent evidence.  Jandreau. 

By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Since the appellant is not competent to provide an etiology opinion, the Board cannot assign any probative value to her statements regarding a positive etiology.  

The September 2010 VA medical opinion and addendum are competent medical evidence as they were authored by medical professionals.  Id.  The reports showed that the examiners reviewed the claims file and provided unequivocal conclusions.  The supporting rationale for the negative opinion in the addendum report is plausible and consistent with the medical evidence.  The Board finds the September 2010 VA medical opinion and addendum to have substantial probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

While the VA reviewers did not provide a specific opinion as to the effects of anti-anxiety medications on the course of the Veteran's hypertension; they did note that he was apparently not taking such medications in the decades immediately preceding his death.  There is no competent evidence that the medications he had previously taken could have aggravated his hypertension.

There is no additional medical evidence suggesting that the Veteran's death was related to any of his service connected disabilities.  

For the foregoing reasons, the preponderance of the evidence is against the appellant's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for cause of death must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

(ii) DIC pursuant to 38 U.S.C. §1318 (West 2002)

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if the Veteran's death was not the result of willful misconduct and, at the time of death, any one of the three following circumstances existed: 1) the Veteran was receiving or entitled to receive compensation for service-connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; 2) the Veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or 3) the Veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 C.F.R. § 3.22.  

The phrase "entitled to receive" means that, at the time of death, the Veteran had a service-connected disability rated by VA as totally disabling, but was not actually receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness of the Veteran; (3) the Veteran had not received total disability compensation solely because of clear and unmistakable error in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b).

The appellant in this case is not entitled to DIC benefits under 38 U.S.C.A. § 1318 because the Veteran did not meet any of the criteria in the applicable statute and regulation at the time of his death.  He was not in receipt of a total rating for at least 10 years immediately preceding his death.  Rather, the Veteran was granted an award of a total disability rating based upon individual unemployability (TDIU) for the periods September 1975 to April 1983 and from November 2004 to April 2007.  
He was in receipt of a total rating for approximately two and half years immediately preceding his death.  In addition, there is no evidence or contention that the Veteran was a prisoner of war.

The applicable statute and regulation are clear in requiring that a total rating be in effect for ten years prior to death.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that payment of government benefits must be authorized by statute).

There is no evidence or argument that the Veteran was entitled to receive compensation for service-connected disabilities rated totally disabling but was not in receipt of due to one of the reasons listed in 38 C.F.R. § 3.22(b).  

The Veteran did not appeal the effective date of the total disability rating, and that decision therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  Moreover, neither the appellant nor her representative have alleged CUE in this decision, or any of the decisions assigning ratings for the Veteran's service- connected disabilities or awarding TDIU.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).

To the extent that the appellant or her representative have suggested the Veteran may have been hypothetically entitled to receive a 100 percent evaluation for at least 10 years prior to his death, such hypothetical entitlement cannot serve as a basis for establishing entitlement to DIC under current law.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

For the reasons stated above, there is no basis under the applicable statute and regulation for entitlement to DIC benefits under 38 U.S.C.A. § 1318.  The appellant's claim must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).







							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for the cause of the Veteran's death is denied.  

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


